SULLIVAN, C. J.
This is an original application for a writ of review to the judge of the district court of the third judicial district of the state of Idaho, in and for Washington county. The facts of the case axe substantially as follows: The said abstract company is a corporation doing a general abstract-' business in the said county of Washington; that in the year 1903,-the assessor and tax collector of said coiinty assessed, for gen-’ eral taxation purposes, the abstract-books belonging to said cómj)any at the valuation of $1,000; that thereafter andón or about’ the eighteenth day of July, 1903, ¿aid abstract company,' by its officers and stockholders, filed its application with the board of county commissioners of said county) which was then sitting ás a hoard of equalization, to reduce and' strike said assessment from the tax-roll of said county, for the reason that said abstract-books composed' a private library and that as such- they were exempt from taxation under the laws of this state; thereafter said board sitting as a board of equalization ordered said assessment stricken-from the assessment-roll for said year, and further ordered that the capital stock of said abstract company be assessed to the individual stockholders at the sum of $1,000; thereafter, said stockholders, through the president of said cor*379poration, made application to strike the assessment of ■ said capital stock from the assessment-roll of ,said: county on certain grounds not necessary to state here, which application was denied by the board. Thereafter an appeal -was taken from said order to the district court by the stockholders of Said corporation, and upon a trial in the district court it was held that said orders of the board of county commissioners sitting as a board of equalization be set: aside and held .for naught, and that the original- assessment of said abstract-books of said Washington County Abstract 'Company be reinstated as the assessment against said company. ■ • ■
(January 12, 1904.)
Upon that state of facts said Washington County Abstract Company through its proper officer made the application for a writ of review. In said application and affidavit the said affiant “alleges that it [the. said abstract company] was not, and is hot, a party to said action in which said judgment was so rendéred against it.”
It is thus shown that said abstract company, at least in the opinion of the affiant, was not a party to the appeal from the order of said board. If that be true, which we concede for the purposes of this ease, under the well-established rule in the Gold Hunter Mining and Smelting Co. v. Holleman, 3 Idaho, 99, 27 Pac. 413, the application for the writ must be denied. In that case it was held that to entitle a petitioner to a writ of review, he must be a party to the suit of controversy. In Starkweather v. Seeley, 45 Barb. 164, it was held that a person hot a party to a summary proceeding could not sue out a writ of certiorari to review the proceedings. Said abstract company not having been a party to the proceedings before the district court, on the authority of said cited eases the writ must be denied, and it is so ordered. ■ Costs’ are awarded to'.defendants.'
Stockslager and Ailshie, JJ., concur.